                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TOMMY L. FINLEY,                                 )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:18-CV-1950 JCH
                                                 )
STANLEY PAYNE,                                   )
                                                 )
               Respondent.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on petitioner=s application for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The petition is successive and shall be summarily dismissed.

                                           Background

       Petitioner was convicted, after a bench trial, of three counts of using the mail with intent

that a murder-for-hire be committed in violation of 18 U.S.C. § 1958(a). See United States v.

Finley, Case No. 4:97CR455 SNL (E.D. Mo July 29, 1998). On appeal petitioner’s convictions

were affirmed. United States v. Finley, Case No. 98-2721 (8th Cir. April 29, 1999). The following

year, petitioner sought and was denied relief pursuant to 28 U.S.C. § 2255. Finley v. United States,

Case No. 4:00CV634 SNL (E.D. Mo. Aug. 3, 2000). After denying a certificate of appealability,

the Eighth Circuit Court of Appeals dismissed the appeal. Finley v. United States, Case No. 00-

3313 (8th Cir. Nov. 13, 2000).

       In October 2002, petitioner again sought and was denied relief pursuant to 28 U.S.C. §

2255. Finley v. Olsen, No. 4:02CV1523 SNL (E.D.Mo. Feb. 7, 2003). In November 2004,

petitioner filed another motion seeking § 2255 relief which was again denied. Finley v. United



                                                 1
States, No. 4:04CV1655 SNL (E.D. Mo .Dec. 9, 2004). In December 2004, petitioner filed another

§ 2255 motion, contending that his convictions and sentences were void. On February 10, 2005,

the motion to vacate was again denied. Finley v.United States, No. 4:04CV1818 SNL (E.D. Mo.

Feb. 10, 2005). In April 2005, petitioner filed a petition for writ of audita querela1. Finley v. United

States, 4:05CV695 SNL (E.D. April 28, 2005). The Court determined that the Supreme Court’s

decision in United States v. Booker, U.S. (2005), is not the type of post-judgment event for which

the writ can be granted and denied his petition for writ of audita querela without prejudice. Finley

v. United States, 4:05CV695 SNL, 2005 WL 1474113 (E.D. Mo. June 14, 2005).

       On July 5, 2006, petitioner Tommy L. Finley filed his pro se writ of habeas corpus petition,

brought pursuant to 28 U.S.C. § 2254. See Finley v. Nixon, 4:06CV1013 TIA (E.D.Mo September

25, 2009). In his petition, petitioner challenged his Missouri state-court convictions, two counts of

possession of a controlled substance, and one count of sexual assault. State v. Finley, 136 S.W.3d

823(Mo. Ct. App. 2004). These sentences were to run consecutively with petitioner’s federal

prison sentence.

       On March 11, 2003, petitioner was convicted by a jury in the Circuit Court of St. Louis

County, Missouri, of sexual assault, and two counts of possession of a controlled substance and

sentenced as a prior and persistent offender to a term of twenty years for each count with the

sentences to run concurrently but consecutively with his federal sentence. Petitioner appealed the

judgment, and the Missouri Court of Appeals affirmed the judgment on June 15, 2004, finding the

State did not violate the anti-shuttling provision of the Interstate Agreement on Detainers when the

1
 Audita querela is an old common-law writ which permits a defendant to obtain “‘relief against a
judgment or execution because of some defense or discharge arising subsequent to the rendition of
judgment.’” United States v. Johnson, 962 F.2d 579, 582 (7th Cir. 1992) (quoting Charles A.
Wright & Arthur Miller, Federal Practice and Procedure § 2687, at 325 (1975)).

                                                   2
State secured his presence and transferred him to the St. Louis County Department of Justice and

then returned him to federal custody, without bringing the state cause to trial. On September 21,

2004, petitioner filed a pro se motion to vacate. The post-conviction relief court denied the motion

to vacate on May 27, 2005. On May 2, 2006, the Missouri Court of Appeals affirmed the denial of

petitioner’s post-conviction relief. Petitioner pursued no other action for review of his conviction

and sentence in state court.

       Petitioner brought two grounds for relief in his habeas action in his 2006 habeas action in

this Court. See Finley v. Nixon, 4:06CV1013 TIA (E.D.Mo September 25, 2009). He asserted that

the State of Missouri violated the Interstate Agreement on Detainers (“IAD”) by returning him to

federal custody before trying him on the state charges and he asserted that his trial attorneys were

ineffective for failing to raise the IAD issue. Petitioner alleged:

       The State of Missouri lost jurisdiction on or about August 26, 1998 when this
       petitioner was returned to the original place of confinement without having had
       trial. The State of Missouri initiated & activated the Interstate Agreement on
       Detainers under article IV(a) when is issued a warrant on Jan. 28, 1998 and a writ of
       habeas corpus ad prosequendum (ordered from the prosecuting attorney’s office)
       on Aug. 6, 1998.

       The Court found, in its written opinion, that petitioner, although in federal custody, was

incarcerated in a Missouri correctional facility, Jennings Jail, and the charges pending against him

were also in Missouri, in particular St. Louis County. While being held in Jennings Jail, petitioner

was transferred by writ of habeas corpus ad prosequendum to the St. Louis County Jail where he

stayed approximately ten days before being returned to the Jennings Jail. This act of transferring

petitioner from the Jennings Jail to the St. Louis County Jail and then retransferring him to the

Jennings Jail did not violate the IAD inasmuch as petitioner was transferred intrastate, not

interstate. See State ex rel. Stanley v. Davis, 569 S.W.2d 202, 210 (Mo. Ct. App. 1978) (IAD not


                                                   3
violated where a federal prisoner in Missouri is transferred to a Missouri court for the limited

purposes of arraignment, appearances, and hearings and then returned to the federal facility in

Missouri). Finley v. Nixon, 4:06CV1013 TIA (E.D.Mo September 25, 2009).

       Further, the Court in petitioner’s habeas action that petitioner was brought to St. Louis

County from the Jennings Jail on a writ of habeas corpus ad prosequendum. The issuance and

successful return of a writ of habeas corpus ad prosequendum does not constitute a detainer

sufficient to trigger the provisions of the IAD. United States v. Mauro, 436 U.S. 340, 349, 361

(1978); Leisure v. State, 828 S.W.2d 872, 876-77 (Mo. banc 1992). Likewise, petitioner was a

pretrial detainee and not serving a term of imprisonment between January 25, 1998 and July 29,

1998. On January 25, 1998, petitioner remained in custody at the Jennings Jail awaiting trial on the

murder for hire charges even though his sentence on the probation violation ended.

       On April 28, 1998, petitioner was found guilty in cause 97CR455SNL of three counts of

use of the U.S. mails with the intent to facilitate murder for hire and thereafter on July 29, 1998,

this Court sentenced him to 216 months imprisonment. As a pretrial detainee, the IAD had no

application to petitioner. See United States v. Pardue, 363 F.3d 695, 698 (8th Cir. 2004)(observing

that the Act does not apply to pretrial detainees). Finley v. Nixon, 4:06CV1013 TIA (E.D.Mo

September 25, 2009).

                                            Discussion

       In the instant petition for writ of habeas corpus, petitioner asserts that the state trial court

lost jurisdiction to bring him to trial based on a violation of the IAD, his right to fair trial was

violated, and he is actually innocent of the crimes of which he was convicted.




                                                  4
       To the extent that petitioner seeks to relitigate claims that he brought in his original petition

before this Court, these claims must be denied pursuant to 28 U.S.C. ' 2244(b)(1). To the extent

that petitioner seeks to bring new claims for habeas relief, petitioner must obtain leave from the

United States Court of Appeals for the Eighth Circuit before he can bring those claims in this

Court. 28 U.S.C. § 2244(b)(3)(A).

       Petitioner has not been granted leave to file a successive habeas petition in this Court. As a

result, the petition shall be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner=s application for writ of habeas corpus is

DENIED AND DISMISSED AS SUCCESSIVE.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 11th         day of December, 2018.



                                                   \s\ Jean C. Hamilton
                                                   JEAN C. HAMILTON
                                                   UNITED STATES DISTRICT JUDGE




                                                  5
